Citation Nr: 0020249	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for PTSD.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court'). 


FINDINGS OF FACT

1. The service medical records are negative for complaints or 
findings pertaining to PTSD.

2. The veteran has not alleged any in-service stressors, and 
a diagnosis of PTSD has not been established by competent 
medical evidence.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation. If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran's claim of 
entitlement to service connection for PTSD is not well 
grounded. 

Factual background

The service medical records are negative for complaints or 
findings concerning PTSD.  On the separation examination in 
November 1968, a psychiatric evaluation was normal.  

The veteran's  Form DD 214 discloses that his military 
occupational specialty was truck driver.  Among the medals he 
received were the National Defense Service Medal, the Vietnam 
Campaign Medal and the Vietnam Service Medal.  Service 
personnel records establish that his principal duties in 
Vietnam were light vehicle driver and ammunition handler.  

Department of Veterans Affairs (VA) outpatient treatment 
records dated from 1993 to 1994 are negative for findings 
involving any psychiatric disability.

The veteran submitted a claim for service connection for PTSD 
in June 1998.  He referred to treatment at the Beaumont, 
Texas VA outpatient clinic.

Following a request for information from the RO, the Beaumont 
outpatient clinic reported in August 1998 that there were no 
records on the veteran from December 1994 to the present.

In November 1998, the VA outpatient treatment clinic reported 
on clinic visits from 1994 to 1998.  There was no indication 
that the veteran had ever been treated in the mental health 
clinic.  The entries show that he was variously seen in the 
electrocardiogram clinic, the prosthetics clinic and the 
physical therapy clinic.  

By letters dated October 1998 and April 1999, the RO 
requested that the veteran provide information concerning the 
stressors to which he was allegedly exposed in service.  No 
response was received.

In March 2000, the veteran's representative noted that he had 
written the veteran and offered his assistance.  The veteran 
did not respond.  The representative also related that he had 
contacted the County Service Officer, and that he did not 
have a current telephone number for the veteran.  He stated 
that all efforts to contact the veteran had failed.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

A well-grounded claim for service connection for PTSD 
requires (1) medical evidence of a current disability; (2) 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and (3) 
medical evidence of a nexus between service and the current 
PTSD disability.  See Gaines v. West, 11 Vet. App. 353, 357 
(1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997), and Caluza v. Brown, 7 Vet. App. 489, 506 (1995)).  
The relationship need not be conclusive, but only plausible 
in light of the evidence of record to include the medical 
opinions.  See Mattern v. West, 12 Vet. App. 222 (1999); 
Nolen v. West, 12 Vet. App. 347 (1999).  For the purpose of 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  See King v. Brown, 5 Vet. App. 19, 21 (1993); 
Robinette v Brown, 8 Vet. App. 69, 75 (1995).

The Board concedes that it is apparent that the veteran 
served in Vietnam; however, there is no evidence currently of 
record that establishes that he served in combat.  As noted 
above, the veteran has not responded to two requests for 
information from the RO concerning his alleged in-service 
stressors.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the 
Court noted that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  If the veteran wished to fully develop his 
claim, he had a corresponding duty to assist by providing the 
requested information.  

The Board notes that the veteran reported on his claim for 
service connection for PTSD that he had received treatment by 
the VA for it.  However, when the RO contacted the facility 
where he claimed to be receiving treatment, it was reported 
that no records on the veteran were available.  Subsequently, 
information was received listing the veteran's clinic 
appointments, but there was no indication he had been seen in 
the mental health clinic.  The Board also observes that the 
veteran asserted on his substantive appeal that he was 
expecting a diagnosis of PTSD to be rendered.  The fact 
remains that there is no medical evidence of record that 
suggests that the veteran currently has PTSD.  The Court has 
held that "[i]n the absence of competent medical evidence of 
a current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Accordingly, based on the 
evidence of record, the Board finds that the veteran's claim 
of entitlement to service connection for PTSD must be denied 
as not well grounded.

Where, as in this appeal, the veteran has failed to present 
evidence of a well-grounded claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, supra (VA cannot 
assist a claimant in developing a claim that is not well-
grounded).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

Accordingly, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for the claim of entitlement to service 
connection for PTSD.  See Robinette, 8 Vet. App. at 77-80; 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for PTSD is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

